PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tomic et al.
Application No. 16/226,748
Filed: 20 Dec 2018
For: Apparatus and method for 3-D network localization

:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed August 7, 2020 and supplemented February 4, 2021, to withdraw the holding of abandonment for the above-identified application.

The application was held abandoned for failure to timely submit a proper reply to the non-final Office action mailed November 26, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed June 4, 2020.

Petitioners continue to assert non-receipt of the non-final Office action mailed November 26, 2019. Co-Applicant Slavisa Tomic states:

I, Slavisa Tomic, the first inventor of the patent application number 16/226,748, the one whose name and address are used in the correspondence with United States Patent and Trademark Office (USPTO), am stating that l never received any correspondence from USPTO in the period between November 26, 2019 and February 26, 2020 nor I had found any correspondence from USPTO left on the stand in the main hallway of the apartment I was living at, which is the place where my roommate, Rui Miguel Dias Matos, and I were keeping each other’s correspondence.

My system of keeping track of the correspondence with USPTO involves saving all received correspondence within a folder that I keep in my working desk. The due dates for responses I am saving in my phone calendar, which allows me to reliably keep track of the due dates. However, as you can see from the screenshot of my phone, I never had any due date marked on February 26, 2020, unlike for example on April 4, 2019, which was the due date to file the missing parts of nonprovisional application, mailed on February 4, 2019.

I would also like to state that I bought my own apartment and moved there on December 16, 2019, and that my original correspondence address was valid until that day. After 

Petitioners’ statements and accompanying documents have been carefully considered, and found persuasive. A review of the record indicates no irregularity in the mailing of the Office communication. In the absence of any irregularity in the mailing, there is a strong presumption that the Office communication was properly mailed to the address of record.

Nonetheless, petitioners have established non-receipt of the non-final Office action in accordance with the procedures set forth at MPEP 711.03(c). 

In view thereof, the holding of abandonment with withdrawn and the Notice of Abandonment is vacated.

Accordingly, the petition to withdraw the holding of abandonment is GRANTED.

To the extent petitioners herein are seeking to change their correspondence address, be advised that the change of correspondence address included with the petition has not been entered into the record as it is not properly signed by each applicant in accordance with 37 CFR 1.33(b). A copy of this decision is being dually mailed, however, be advised that all further future correspondence with will be directed to the correspondence address of record until such time as proper instruction to the contrary is received.

This application is being directed to Group Art Unit 2631 for re-mailing of the non-final Office action. The due date for reply will be set in the newly mailed non-final Office action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC: 	Slavisa Tomic
Rua Amadeu de Sousa Cardoso 9, 6°Ft	
Almada, Portugal 2810-159